                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

   JASON DEAN BORDEN,                             )
                                                  )        Case No. 3:20-cv-499
          Plaintiff,                              )
                                                  )        Judge Travis R. McDonough
   v.                                             )
                                                  )        Magistrate Judge H. Bruce Guyton
   UNITED STATES OF AMERICA,                      )
                                                  )
          Defendant.                              )


                                       JUDGMENT ORDER


         For the reasons set forth in the memorandum opinion filed herewith, the Clerk is

  DIRECTED to transfer this pro se prisoner’s complaint to the Bowling Green Division of the

  United States District Court for the Western District of Kentucky and to close this Court’s file.

         SO ORDERED.

                                                /s/ Travis R. McDonough
                                                TRAVIS R. MCDONOUGH
                                                UNITED STATES DISTRICT JUDGE

  ENTERED AS A JUDGMENT
     s/ John Medearis
    CLERK OF COURT




Case 3:20-cv-00499-TRM-HBG Document 23 Filed 12/02/20 Page 1 of 1 PageID #: 101
